DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 10, 12-13, 15-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-7 of U.S. Patent No. 9,504,556 B2 (BEBB et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-3, 6, 10, 12-13, 15-17, and 19-20  of instant application is rejected as being anticipated by claims 1-2, and 4-7 of conflicting patent US 9,504,556 B2 (BEBB et al.).  
Claims 1, 6, 10, 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-10 of U.S. Patent No. 10,335,266 B2 (BEBB et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 6, 10, 12-13 of instant application is rejected as being anticipated by claims 1 and 9-10 of conflicting patent US 10,335,266 B2 (BEBB et al.).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BANAS et al. (US 5,749,880; as cited by IDS) in view of BERRA (US 7,318,835 B2; as cited by IDS).
With respect to claim 1, A stent device 10 comprising: a stent frame (tubular support member 22) encapsulated by a first graft member (a first biocompatible tubular graft member 24) and a second graft member (a second biocompatible tubular graft member 26), the first graft member bonded to the second graft through a plurality of gaps in the stent frame (…the encapsulated stent-graft 10 generally consists of a tubular member 12 having an interior surface 14 and an exterior surface 16; column 12, lines 17-19; …mechanical bonding and sintering of the first and second ePTFE graft members 24, 26 together through the plurality of openings 30 between adjacent struts of the stent 22; wherein the first and second biocompatible tubular graft members 24, 26 are bonded together through the plurality of openings 30 and form sealed areas 34 between adjacent struts 32 of the support member 22; column 14, lines 30-41; figures 1 and 2).
However, it is silent as to the stent device comprising: an expansion portion elongating when the stent device is transitioned from a straight configuration to a bent configuration to maintain a substantially constant effective cross-sectional area along a longitudinal axis of the stent device in the bent configuration as claimed.
BERRA discloses an endoluminal prosthesis having a tubular graft, configured to bend without substantial kinking when deployed in a curved lumen; wherein the tubular graft is formed of first material such as a woven fiber or other suitable material for conducting fluid and sections of the second material constructed or configured to expand or contract to permit the tubular graft to flex (i.e. curve) or straighten to conform to the anatomy in which it is deployed while not substantially obstructing or impeding the flow of blood as a kink or other bend in a standard graft would (column 2, lines 33-48); wherein the tubular graft 25 comprises a main tubular portion 26 and a series of expandable graft portions or sections 27a-c located on a semi-cylindrical portion 28 (column 3, lines 32-43); wherein the expandable portions 27 a-c of the tubular graft 25 are relatively unsupported by annular support members 22 (i.e. they are not directly supported by support members e.g. are not attached to the graft material of the expandable portions) and the sections are relatively flexible (i.e. more flexible than the main tubular portion 26 of the tubular graft) (column 3, lines 57-63); wherein the graft materials are thin-walled so that the prosthesis may be compressed into a small diameter, yet are capable of acting as a strong, leak-resistant fluid conduit when expanded to a cylindrical tubular form (column 4, lines 15-18) (figures 1-2A).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the tubular graft members of BANAS et al. with sections of the tubular graft  constructed or configured to expand or contract to permit the tubular graft to flex (i.e. curve)  (a series of expandable graft portions or sections 27a-c as taught by BANAS et al. to straighten to conform to the anatomy in which it is deployed while not substantially obstructing or impeding the flow of blood and/or to avoid wrinkling and kinking in curved vessels as taught by BERRA.  Thus, such expandable portions of tubular graft member of BANAS et al. as modified by BERRA elongates when the stent device is transitioned from a straight configuration to a bent configuration to maintain a substantially constant effective cross-sectional area along a longitudinal axis of the stent device in the bent configuration as claimed.
With respect to claims 12 and 15, A stent device 10 comprising: a stent frame (tubular support member 22) comprising a plurality of gaps, each of the plurality of gaps defining a gap length (plurality of openings 30 with length); and a graft member, comprising: an inner graft member; an outer graft member bonded to the inner graft member through at least some of the plurality of gaps in the stent frame wherein the first and second biocompatible tubular graft members 24, 26 are bonded together through the plurality of openings 30 and form sealed areas 34 between adjacent struts 32 of the support member 22; column 14, lines 30-41; figures 1 and 2).
However, it is silent as to the stent device comprising: an expansion portion spanning at least one of the plurality of gaps, the expansion portion having a length greater than the gap length as claimed in claim 12 and is silent as to the device wherein the expansion portion elongates when the stent device is transitioned from a straight configuration to a bent configuration to maintain a substantially constant effective cross-sectional area along a longitudinal axis of the stent device in the bent configuration as claimed in claim 15.
BERRA discloses an endoluminal prosthesis having a tubular graft, configured to bend without substantial kinking when deployed in a curved lumen; wherein the tubular graft is formed of first material such as a woven fiber or other suitable material for conducting fluid and sections of the second material constructed or configured to expand or contract to permit the tubular graft to flex (i.e. curve) or straighten to conform to the anatomy in which it is deployed while not substantially obstructing or impeding the flow of blood as a kink or other bend in a standard graft would (column 2, lines 33-48); wherein the tubular graft 25 comprises a main tubular portion 26 and a series of expandable graft portions or sections 27a-c located on a semi-cylindrical portion 28 (column 3, lines 32-43); wherein the expandable portions 27 a-c of the tubular graft 25 are relatively unsupported by annular support members 22 (i.e. they are not directly supported by support members e.g. are not attached to the graft material of the expandable portions) and the sections are relatively flexible (i.e. more flexible than the main tubular portion 26 of the tubular graft) (column 3, lines 57-63); wherein the graft materials are thin-walled so that the prosthesis may be compressed into a small diameter, yet are capable of acting as a strong, leak-resistant fluid conduit when expanded to a cylindrical tubular form (column 4, lines 15-18) (figures 1-2A).
Furthermore, the expandable sections may be constructed so that their ranges of expansion provide an curved portion for the greater arced side of a length of the graft when expanded, i.e., when contracted the sections provide a curve in one orientation or direction and when substantially expanded, provide a curve in the opposite orientation (i.e. locating the expandable portion at the grater arced portion of a curved vessel) (column 5, lines 56-63).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the tubular graft members of BANAS et al. with sections of the tubular graft  constructed or configured to expand or contract to permit the tubular graft to flex (i.e. curve)  (a series of expandable graft portions or sections 27a-c as taught by BANAS et al. to straighten to conform to the anatomy in which it is deployed while not substantially obstructing or impeding the flow of blood and/or to avoid wrinkling and kinking in curved vessels as taught by BERRA. Thus, such expandable portions of tubular graft member of BANAS et al. as modified by BERRA elongates when the stent device is transitioned from a straight configuration to a bent configuration to maintain a substantially constant effective cross-sectional area along a longitudinal axis of the stent device in the bent configuration as claimed.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the expansion sections of the tubular graft members of BANAS et al. as modified by BERRA to be provided with an curved portion for the grater arced side of a length of the graft when expanded as taught by BERRA  to have sufficient pliability to allow axial expansion of the tubular graft member.
With respect to claims 2-3 and 16, BANAS et al. as modified by BERRA disclose as discussed above with respect to claims 1 and 12 above.  
However, it is silent as to the stent device wherein the bent configuration has a radius of curvature in a range from about 10 mm to about 30mm as claimed in claim 2; wherein the bent configuration has a radius of curvature of about 20mm as claimed in claims 3 and 16.
BERRA discloses as discussed above with respect to claims 1 and 12.  Also, it discloses the expandable sections may be constructed so that their ranges of expansion provide an curved portion for the greater arced side of a length of the graft when expanded, i.e., when contracted the sections provide a curve in one orientation or direction and when substantially expanded, provide a curve in the opposite orientation (i.e. locating the expandable portion at the greater arced portion of a curved vessel) (column 5, lines 56-63).
Note here that one of ordinary skilled in the art would have readily appreciated to recognize that one would understood to provide its optimum radius of curvature of the bent configuration for one’s desired use of application.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the ranges of expansion of expansion section of BANAS et al. as modified by BERRA with the ranges of expansion providing an curved portion for the greater arced side of a length of the graft when expanded as taught by BERRA  to provide sufficient pliability to allow for further expansion.  Thus, it would have been obvious to make the radius of curvature of the stent graft of BANNAS et al. as modified by BERRA with 10-30mm and/or 20mm (as claimed) to provide its optimum radius of curvature of the stent graft for one’s desired use of application.
With respect to claims 4-5 and 17-18, BANAS et al. as modified by BERRA disclose as discussed above with respect to claims 1 and 12 above.  
Also, stent-graft with expansion sections of BANAS et al. as modified by BERRA satisfies the claim limitations of the device wherein the expansion portion extends away from the stent frame in the straight configuration as claimed in claims 4 and 17 as well as the device wherein the expansion portion extends towards the longitudinal axis in the straight configuration as claimed in claims 5 and 18.
With respect to claims 6, 10, and 19-20, BANAS et al. as modified by BERRA disclose as discussed above with respect to claims 1 and 12 above.  
Also, BANAS et al. as modified b BERRA disclose the device wherein the first graft member and the second graft member comprise polytetrafluoroethylene as claimed in claim 6 and 19; wherein the first graft member and second graft member are formed from a material selected from the group consisting of expanded polytetrafluoroethylene as claimed in claims 10 and 20 (…the first and second biocompatible tubular graft members 24, 26 are preferably comprised of expanded polytetrafluoroethylene (ePTFE); column 12, lines 30-34; BANAS et al.).
With respect to claims 7-8, BANAS et al. as modified by BERRA disclose as discussed above with respect to claim 1 above.  
Although BANAS et la. Disclose ePTFE vascular graft having a wall thickness of 0.5mm (example one; column 19, lines 60-61), it is silent as to the device wherein one of first graft member and the second graft member comprises an ultrathin wall polymer material as claimed in claims 7-8.
BERRA discloses as discussed above with respect to claim 1.  Also it discloses the graft materials are thin-walled so that the prosthesis may be compressed into a small diameter, yet capable of acting as a strong, leak-resistant fluid conduit when expanded to a cylindrical tubular form (column 4, lines 15-18).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the graft material of BANAS et al. as modified by BERRA with material being thin-walled as taught by BERRA to provide capability of compressing into a small diameter, yet capable of acting as a strong, leak-resistant fluid conduit when expanded to a cylindrical tubular form used in stent-graft art as taught by BERRA.
With respect to claims 11 and 13-14, BANAS et al. as modified by BERRA disclose as discussed above with respect to claims 1 and 12 above.  
Also, BANAS et al. as modified b BERRA disclose the device wherein the plurality of gaps are formed by interconnected struts joined together along a central axis of the stent frame as claimed in claims 11 and 14; wherein the stent frame comprises a plurality of rings disposed along a central axis with at least one joint connecting two of the plurality of rings as claimed in claim 13 (see figure 2; item 32 strut; figure 7A see the configuration of the stent member 116 having rings being joined via strut).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BANAS et al. (US 5,749,880; as cited by IDS) in view of BERRA (US 7,318,835 B2; as cited by IDS) and further in view of ZAMORA (US 7,468,210 B1).
With respect to claim 9, BANAS et al. as modified by BERRA disclose as discussed above with respect to claim 1 above.  
However, it is silent as to the device wherein one of the first graft member and the second graft member comprise carbon.
ZAMORA discloses vascular graft material made of ePTFE with carbon impregnation of approximately 25-30% of the luminal wall (example 2, column 16, lines 26-28).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the ePTFE graft material of BANAS et al. as modified by BERRA with ePTFE graft material being impregnated with carbon as taught by ZAMORA as a well-known graft material used in stent-graft art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
6/7/2022